Citation Nr: 0636923
Decision Date: 11/28/06	Archive Date: 01/18/07

Citation Nr: 0636923	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  99-03 947A	)	DATE NOV 28 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of separate disability 
ratings-100 percent for loss of use of both lower 
extremities, 100 percent for neurogenic bowel, 20 percent for 
bladder dysfunction, 20 percent for loss of sexual function, 
and 20 percent for loss of motor function in the middle and 
lower chest-for residuals of a vertebral fracture, reduced to 
a single 100 percent disability rating for vertebral fracture 
with cord involvement, to include the issue of whether the 
reduction in rating was proper.

2.  Entitlement to restoration of special monthly 
compensation for loss of use of a creative organ, to include 
the issue of whether the reduction in rating was proper.

3.  Entitlement to restoration of special monthly 
compensation for loss of use of both lower extremities at 
levels or with complications preventing natural knee action 
with prosthesis in place, to include the issue of whether the 
reduction in rating was proper.

4.  Entitlement to restoration of special monthly 
compensation for loss of use of both lower extremities with 
additional disability (neurogenic bowel) independently 
ratable at 100 percent, to include the issue of whether the 
reduction in rating was proper.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to April 
1979.


VACATUR

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied the 
aforementioned restoration claims.

In a February 17, 2006, decision, the Board denied the 
veteran's restoration claims.  In May 2006, the veteran filed 
a request for the Board to reconsider its decision based on 
the fact that the Board decision had not taken into 
consideration his fully favorable October 2002 Social 
Security Administration (SSA) disability determination.  The 
2002 SSA decision found, contrary to an earlier SSA decision 
that had terminated his benefits in 1997, that the veteran 
had been continuously entitled to SSA benefits since 1978.  

The record reveals that the veteran had notified VA that he 
was in receipt of SSA benefits during a 1997 hearing.  That 
same year, a report of contact from the veteran's ex-wife 
also indicated he was in receipt of SSA disability benefits.

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion, when there has been a denial of due 
process.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2006).  

Here, records from the Social Security Administration were 
not available for review prior to the Board's February 2006 
decision.  Failure to consider these records constitutes a 
denial of due process.  Accordingly, the February 2006 
decision that denied the restoration claims must be vacated.


ORDER

The Board's February 17, 2006, decision is vacated.




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This vacatur does not 
constitute a decision of the Board on the merits of your 
appeal.


Citation Nr: 0604704	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  99-03 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of separate disability 
ratings-100 percent for loss of use of both lower 
extremities, 100 percent for neurogenic bowel, 20 percent for 
bladder dysfunction, 20 percent for loss of sexual function, 
and 20 percent for loss of motor function in the middle and 
lower chest-for residuals of a vertebral fracture, reduced 
to a single 100 percent disability rating for vertebral 
fracture with cord involvement, to include the issue of 
whether the reduction in rating was proper.

2.  Entitlement to restoration of special monthly 
compensation for loss of use of a creative organ, to include 
the issue of whether the reduction in rating was proper.

3.  Entitlement to restoration of special monthly 
compensation for loss of use of both lower extremities at 
levels or with complications preventing natural knee action 
with prosthesis in place, to include the issue of whether the 
reduction in rating was proper.

4.  Entitlement to restoration of special monthly 
compensation for loss of use of both lower extremities with 
additional disability (neurogenic bowel) independently 
ratable at 100 percent, to include the issue of whether the 
reduction in rating was proper.

5.  Entitlement to annual clothing allowance benefits.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and B. G.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to April 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran filed a notice of disagreement in July 1998 in 
response to the March 1998 rating decision which reduced his 
disability compensation benefits.  The reductions in 
disability compensation are the only issues on appeal; the 
veteran has not claimed he is entitled to increased ratings, 
and any such claim may not be inferred from the veteran's 
communications to VA.  See Dofflemeyer v. Derwinski, 2 Vet. 
App. 277, 279-280 (1992); Peyton v. Derwinski, 1 Vet. App. 
282, 286 (1991).

Although the March 1998 decision included termination of the 
veteran's special monthly compensation for loss of use of 
both lower extremities at levels or with complications 
preventing natural knee action with prosthesis in place, in a 
June 2005 rating decision the RO restored entitlement to 
special monthly compensation for loss of use of the right 
foot effective from the date of the prior termination.

The issues on appeal have been rephrased to reflect more 
accurately the procedural posture of this case.

The issue of entitlement to annual clothing allowance 
benefits will be addressed in the REMAND portion of this 
document.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The disability ratings and special monthly compensation 
for the veteran's service-connected residuals of a fractured 
vertebra had been in effect for more than five years but less 
than twenty years at the time it was reduced.

4.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating, to include 
providing proper notification of the proposal to reduce the 
disability rating, providing a hearing to the veteran, and 
giving the veteran the opportunity to submit evidence.

5.  At the time of the reduction in compensation in March 
1998, there was objective evidence demonstrating sustained, 
material improvement in the severity of the veteran's 
service-connected residuals of a fractured vertebra, to 
include sustained, material improvement in the use of the 
veteran's lower extremities and creative organ.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its decision 
of March 1998 implementing the proposed reductions.  38 
C.F.R. § 3.105(e) (2005).

2.  The reduction of the veteran's disability rating for 
residuals of a vertebral fracture from separate disability 
ratings of 100 percent for loss of use of both lower 
extremities, 100 percent for neurogenic bowel, 20 percent for 
bladder dysfunction, 20 percent for loss of sexual function, 
and 20 percent for loss of motor function in the middle and 
lower chest to a single 100 percent disability rating for 
vertebral fracture with cord involvement was warranted, and 
the requirements for restoration have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.10, 
4.13, 4.71a, 4.73, 4.114, 4.115a, 4.115b, Diagnostic Codes 
5110, 5321, 7332, 7512, 7522 (2005).

3.  The termination of the veteran's special monthly 
compensation for loss of use of a creative organ was 
warranted, and the requirements for restoration have not been 
met.  38 U.S.C.A. §§ 1114(k), 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.105(e), 3.344, 3.350(a)(1), 4.2, 4.10, 4.13 
(2005).

4.  The termination of the veteran's special monthly 
compensation for loss of use of both lower extremities at 
levels or with complications preventing natural knee action 
with prosthesis in place was warranted, and the requirements 
for restoration have not been met.  38 U.S.C.A. §§ 1114(m), 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 
3.350(c)(1)(ii), 4.2, 4.10, 4.13 (2005).

5.  The reduction of the veteran's special monthly 
compensation for loss of use of both lower extremities with 
additional disability (neurogenic bowel) independently 
ratable at 100 percent was warranted, and the requirements 
for restoration have not been met.  38 U.S.C.A. §§ 1114(p), 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 
3.350(f)(4), 4.2, 4.10, 4.13 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a March 1998 decision, the 
RO reduced the veteran's disability compensation for his 
service-connected residuals of a vertebral fracture.  Only 
after this rating action was promulgated did VA, on June 10, 
2003, and again on August 30, 2004, provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate his assertions of entitlement to restoration of 
disability compensation, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the issues in this case.  See 38 C.F.R. 
§ 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
March 1998 decision, the notice was provided by VA at those 
times, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, a Supplemental Statement of 
the Case (SSOC), re-adjudicating the issues on appeal, was 
provided to the veteran in June 2005.  This action essentially 
cured the error in the timing of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the disabilities that are the subject of the 
appeal) records exist that have not been obtained.  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran was provided VA 
examinations in April 1997, November 1997, June 2002, and 
October 2004 to evaluate the severity of, and any improvement 
in his service-connected residuals of a vertebral fracture.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the December 2000 and August 2004 
Remands from the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).  



1.  Propriety of reductions
In reducing the ratings herein, the RO complied with 38 
C.F.R. § 3.105(e), as to giving the veteran an opportunity to 
submit additional evidence and to testify at a hearing.  The 
Board notes that the rating reductions proposed in the May 
1997 proposed rating differ from the reductions implemented 
in the March 1998 decision; however, the veteran was not 
prejudiced by the difference in the proposed and implemented 
determinations because the reductions ultimately implemented 
were less than those proposed.  In other words, the 
reductions implemented were subsumed within the proposed 
reductions.  The arguments made and evidence submitted by the 
veteran apply with equal force to both the proposed and 
actual reductions.  Having decided that the process required 
to reduce the veteran's disability ratings and compensation 
for his service-connected residuals of a spinal cord injury 
in service was correctly followed, the next question is 
whether the evidence and other legal authority supported the 
reduction.

2.  Entitlement to restorations
The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the evidence at the time of 
the assignment of the veteran's original grant of service 
connection, such as the veteran's service medical records and 
reports of VA examinations of the veteran in August 1980 and 
September 1981, evidence contemporaneous with continuation of 
the veteran's disability ratings and special monthly 
compensation levels, such as reports of VA examinations of 
the veteran in March 1983 and September 1983, and evidence 
developed in conjunction with the reductions in the veteran's 
disability compensation, such as reports of VA examinations 
of the veteran in April 1997 and November 1997 and the 
testimony of the veteran at an October 1, 1997 hearing before 
a hearing officer at the RO.  The Board has also reviewed 
evidence developed throughout this appeal, such as statements 
from the veteran and his representative, testimony by the 
veteran and his roommate at January 25, 2000 videoconference 
hearing before the Board, VA medical records for treatment of 
the veteran from April 1997 to August 2004, and reports of VA 
examinations of the veteran in June 2002 and October 2004.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.

Under 38 C.F.R. § 4.13, it must be ascertained in any 
evaluation reduction case, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
provide that in any evaluation-reduction case, not only must 
it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.

Because the ratings in this case had been in effect more than 
5 years, from April 28, 1979, to June 1, 1998, the various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, apply herein.  Under the provisions of 
38 C.F.R. § 3.344 (2005), rating agencies are charged with 
maintaining stable disability ratings, consistent with the 
law and VA regulations, particularly if the disability has 
been rated at the same level for long periods (5 years or 
more).  VA regulations provide that rating reductions on 
account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a) (2005).  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis for reduction.  Id.  In 
addition, although material improvement in the physical or 
mental condition may be reflected, the evidence must show 
that the improvement will be maintained under the ordinary 
conditions of life.  Id.

The veteran's service medical records show that the he 
incurred a spinal cord injury in service.  On January 9, 
1979, the veteran was noted to have a partial loss of sexual 
function.  He had difficulty obtaining and maintaining an 
erection.  He had accomplished an erection once with a female 
partner but only for a short duration, and there had been no 
ejaculation.  He had loss of bowel sphincter control with 
soiling and difficulty expelling fecal mass.  He had sensory 
loss from the nipple level down bilaterally.

At an August 1980 VA examination, the veteran had virtually 
absent motor ability below his chest.  The veteran was 
considered to be completely and totally disabled without hope 
for further rehabilitation.  On physical examination, the 
veteran's chest was clear to auscultation and percussion.  
The veteran lacked any motor movement below mid chest.  A 
sensory deficit was present from the level of the upper chest 
down.

Based on the evidence contained in the veteran's service 
medical records and shown on the August 1980 VA examination, 
the veteran was granted service-connected disability benefits 
including a 100 percent disability rating for neurogenic 
bowel, a 20 percent disability rating for loss of sexual 
function, a 20 percent disability rating for loss of motor 
function in the middle and lower chest area, special monthly 
compensation for loss of use of a creative organ, special 
monthly compensation for loss of use of both lower 
extremities above knee level, and special monthly 
compensation for loss of use of both lower extremities with 
an additional disability, the service-connected neurogenic 
bowel disability, independently ratable at 100 percent.

At a September 1981 VA examination, prior to the grant of 
service connection for bladder dysfunction, rated as 20 
percent disabling, in a November 1981 rating decision, the 
veteran reported that he was not incontinent but that he 
required Crede's maneuver to void.

The veteran's benefits were continued in a November 1983 
confirmed rating decision that was based upon VA examination 
of the veteran in September 1983.  The veteran complained of 
almost incomplete use of his lower legs.  He noted a sensory 
level on the upper chest.  On examination, motor examination 
showed normal tone and bulk with mild increased tone in the 
right leg.  Dorsiflexion in the left foot was normal with a 
normal extensor digitorum brevis bulk.  The veteran's gait 
showed heavy reliance on crutches with poor balance and 
strength in his legs.  The veteran was unable to bear weight 
on either leg.  The veteran was admitted for observation and 
evaluation.  He did not walk spontaneously without the aid of 
crutches and maintained most of his time in a wheelchair.  
The examiner opined that the veteran was severely limited in 
the use of his lower extremities.

At an April 1997 VA diseases or injuries of the spinal cord 
examination, based upon observation and evaluation of the 
veteran, it was noted that the veteran had been regaining 
function since his neck injury in service.  The veteran had 
pain in his feet that increased with walking.  He complained 
of decreased sexual sensation.  He was able to obtain an 
erection and ejaculate.  He could urinate while seated.  On 
examination, the veteran's gait was stiff-legged and mildly 
spastic.  He had a spastic catch in the right lower 
extremity.  He right lower extremity weakness.  The veteran 
was not incontinent of bowel or bladder.  There was sensory 
impairment at the T4-T5 sensory level.  The examiner 
explained that the veteran was able to walk with a mild 
spastic gait affecting the right side.  He used no orthopedic 
devices.  On the report of the hospitalization for the 
observation and evaluation, it was noted that to urinate the 
veteran had to forcefully bear down.  He reported a history 
of incontinence that had resolved in the previous year.  He 
denied constipation.  The veteran reported that he was able 
to get an erection when being with a woman but had little or 
no sensation in his penis.  He had occasional orgasms.

At a November 1997 VA anus and rectum examination, the 
veteran showed normal sphincter control.  The veteran 
complained of occasional slight seepage and rare accident.  
The veteran treated his symptoms with attempts to regulate 
his diet, using Dulcolax occasionally, and using citrate of 
magnesia for severe constipation.  On examination there was 
no evidence of fecal leakage.

At a November 1997 VA spine examination, the veteran reported 
that he used Canadian-type crutches on both arms to help 
steady himself.  He presented for the examination with only a 
crutch used on his right arm, which he stated that he needed 
for support. On examination, the veteran held himself in a 
stiff position and walked with a limp favoring stiffness of 
the right lower extremity.

At a November 1997 VA muscles examination, the veteran 
complained of chronic fatigue of his entire body.  Diagnoses 
included chronic diffuse objective and subjective muscle 
weakness.

At a November 1997 VA genitourinary examination, the veteran 
complained of a problem with spontaneous voiding.  In order 
to void, he needed to sit and lean forward, causing pressure 
on his abdomen.  He was able to void but had a hesitant, weak 
stream.  He rarely had spontaneous incontinence.  The veteran 
did not require catheterization.  The veteran had no trauma 
to his reproductive organs but dysfunction following the 
injury to his neck.  The veteran had occasional ejaculations 
but difficulty with erections and difficulty in attempting 
physical vaginal intercourse.  There was a suggestion of 
atrophy of the right testicle.  There was subjective decrease 
in tactile sensations of the entire lower two-thirds of the 
body.

As discussed above, the veteran was originally assigned five 
separate disability ratings for service-connected residuals 
of a spinal cord injury at the C6-T2 level.  Under Diagnostic 
Code 5285-5110, the veteran was assigned a 100 percent 
disability rating for loss of use of both feet.  Under 
Diagnostic Code 7332, the veteran was assigned a 100 percent 
disability rating for neurogenic bowel.  Under Diagnostic 
Code 7599-7522, the veteran was assigned a 20 percent 
disability rating for loss of sexual function.  Under 
Diagnostic Code 5321, the veteran was assigned a 20 percent 
disability rating for loss of motor function of the middle 
and lower chest area.  Under Diagnostic Code 7599-7512, the 
veteran was assigned a 20 percent disability rating for 
bladder dysfunction.

Regarding the veteran's loss of use of both feet under 
Diagnostic Code 5285-5110, in the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2005).  The hyphenated diagnostic code in this 
case indicates that residuals of a fracture of a vertebra 
under Diagnostic Code 5285 is the service-connected disorder, 
and loss of use of both feet under Diagnostic Code 5110 is a 
residual condition for which a 100 percent disability rating 
was assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5110 
(2005).

In this case, the veteran has clearly shown and maintained 
material improvement in the use of his legs.  In August 1980 
the veteran had virtually absent motor ability below his 
chest.  By November 1997 the veteran was able to walk with a 
limp favoring his right leg.  The veteran himself 
acknowledged the improvement in the use of his feet, noting 
in a June 1997 statement that his condition had indeed 
improved in that regard, although he still had difficulties.  
At a June 2002 VA miscellaneous neurological disorders 
examination, the veteran was able to walk unaided around his 
house for short distances.  At an October 2004 VA 
miscellaneous neurological disorders examination, the veteran 
explained that his most difficult obstacle to walking was 
clearing his right foot off of the floor.  The examiner 
opined that the veteran was unable to produce any meaningful 
movement in his right foot.  The examiner explained that the 
veteran's left foot, "though certainly not perfect was 
somewhat functional."  The veteran had reasonably good 
strength although there was a delay in the activation of the 
left foot.  According to the examiner, the results of the 
examination of the veteran did not demonstrate loss of use of 
the left foot.

The examinations used as a basis for the reductions in this 
case were more full and complete than those on which payments 
were authorized or continued.  The reductions were based upon 
observation and evaluation of the veteran in April 1997 and 
multiple examination worksheets were completed in November 
1997 regarding the veteran's symptoms.  In addition, the 
material improvement demonstrated by the veteran is his 
disabilities has been maintained under the ordinary 
conditions of life.  The evidence shows that the veteran has 
greater movement about his home than he would without the use 
of both of his feet.

Because the veteran showed material improvement in the use of 
his left foot, the RO determined that the veteran no longer 
met the criteria for a 100 percent disability rating under 
Diagnostic Code 5110 for loss of use of both feet.  The 
preponderance of the evidence supports that determination.  
The veteran's disability improved so that he no longer was 
without the use of both of his feet.

However, because the veteran remained severely disabled as a 
result of his spinal cord injury despite his impressive 
rehabilitation and improvement, the RO rated the veteran as 
100 percent disabled under Diagnostic Code 5285 for residuals 
of a vertebral fracture with cord involvement.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2002).  To rate the veteran as 
100 percent disabled under Diagnostic Code 5285 for the 
damage to his spinal cord and separately under Diagnostic 
Codes 7332, 7512, 7522, and 5321 for his respective bowel, 
bladder, sexual, and sensory symptoms of his spinal cord 
disorder would clearly violate 38 C.F.R. § 4.14, which 
prohibits "pyramiding," or compensating a veteran twice for 
the same symptomatology.  See Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  Thus, the veteran was entitled to only the 
single disability rating of 100 percent for the damage to his 
spinal cord and no separate disability ratings.  The 
preponderance of the evidence, showing the material, 
sustained improvement in the veteran's level of functioning, 
supports the determination by the RO.

Regarding the reduction in special monthly compensation, the 
Board notes that Diagnostic Code 5285, under which the 
veteran is currently rated, specifically requires 
consideration of special monthly compensation in cases where 
a veteran is rated as 100 percent disabled with cord 
involvement.  Originally, the veteran was awarded special 
monthly compensation under three categories-for loss of use 
of a creative organ, for loss of use of both lower 
extremities, and for having an additional disability rated as 
100 percent disabling beyond the loss of use of both lower 
extremities; however, special monthly compensation was 
terminated at the time of the reduction in the veteran's 
disability compensation.

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation was originally awarded to the veteran 
for loss of use of a creative organ.  Loss of a creative 
organ will be shown by acquired absence of one or both 
testicles (other than undescended testicles) or other 
creative organ.  38 C.F.R. § 3.350(a)(1)(i) (2005).  In this 
case, the evidence showed in January 1979 that the veteran 
had difficulty obtaining and maintaining an erection and was 
unable to ejaculate.  At the time of the rating reduction, 
the results of VA examinations in April 1997 showed that the 
veteran was able to obtain erections and ejaculate, although 
he still had difficulty with erections.  At a June 2002 VA 
examination, the examiner noted that the veteran was able to 
obtain semi-hard erections, had fathered children, and was 
able to ejaculate.  VA treatment records dated in August 2004 
note that sexual difficulty was "not an issue currently."  
The Board recognizes the veteran's difficulties in regard to 
loss of sensation, difficulty sustaining erections, and lack 
of the sensation of an orgasm upon ejaculation and 
appreciates the courage and candor of the veteran in 
presenting testimony and evidence regarding such a personal 
matter.  Nevertheless, the preponderance of the evidence does 
show material improvement in the veteran's level of 
disability such that the veteran no longer suffers from loss 
of use of a creative organ and is, therefore, not entitled to 
special monthly compensation for such.

Under 38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c)(1)(ii), 
special monthly compensation was awarded to the veteran for 
loss of use of both legs at a level, or with complications, 
preventing natural knee action with a prosthesis in place.  
38 U.S.C.A. § 1114(m) (West Supp. 2005); 38 C.F.R. 
§§ 3.350(c)(1)(ii) (2005).  As discussed above, a 
preponderance of the evidence shows that at the time of the 
reduction of the veteran's ratings the veteran showed 
material improvement in the use of his lower extremities.  
Where he had previously shown the absence of motor movement 
below mid chest, he had since developed the ability for 
limited ambulation including the use of his left foot.  The 
preponderance of the evidence also shows that the material 
improvement has been sustained essentially to the present.  
Thus, the preponderance of the evidence supports the 
termination of the veteran's special monthly compensation for 
loss of use of both lower extremities above knee level.  The 
Board notes that the veteran has continued to receive special 
monthly compensation for loss of use of his right foot under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(2).

Finally, at the time of the original grant of service 
connection for the veteran's disabilities, the level of the 
veteran's special monthly compensation for his loss of use of 
both legs at a level, or with complications, preventing 
natural knee action with a prosthesis in place was elevated 
to the next higher statutory rate because the veteran had an 
additional single permanent disability-in this case, the 
veteran's neurogenic bowel-independently rated as 100 
percent disabling.  See 38 U.S.C.A. § 1114(p) (West Supp. 
2005); 38 C.F.R. § 3.350(f)(4) (2005).  As explained above, 
when the veteran's disabling residuals of his spinal cord 
injury improved so that he no longer had loss of use of both 
feet, the RO rated the veteran 100 percent disabled for the 
damage to his spinal cord.  Thereafter, the assignment of 
separate disability ratings for the veteran's other symptoms 
of his spinal cord injury, including for the veteran's 
neurogenic bowel, was impermissible under 38 C.F.R. § 4.14.  
Because the veteran's service-connected disability symptoms 
were rated as 100 percent disabling under a single diagnostic 
code, he no longer had a separate 100 percent disability 
rating apart from the loss of use of both lower extremities.  
Further, the material, sustained improvement in the veteran's 
symptoms was such that the veteran no longer had loss of use 
of both lower extremities above knee level.  Accordingly, the 
preponderance of the evidence supports the termination of 
elevated special monthly compensation under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(4).


ORDER

Restoration of separate disability ratings-100 percent for 
loss of use of both lower extremities, 100 percent for 
neurogenic bowel, 20 percent for bladder dysfunction, 20 
percent for loss of sexual function, and 20 percent for loss 
of motor function in the middle and lower chest-for 
residuals of a vertebral fracture, reduced to a single 100 
percent disability rating for vertebral fracture with cord 
involvement is denied.

Restoration of special monthly compensation for loss of use 
of a creative organ is denied.

Restoration of special monthly compensation for loss of use 
of both lower extremities at levels or with complications 
preventing natural knee action with prosthesis in place is 
denied.

Restoration of special monthly compensation for loss of use 
of both lower extremities with additional disability 
(neurogenic bowel) independently ratable at 100 percent is 
denied.


REMAND

Regarding the veteran's claim of entitlement to annual 
clothing allowance benefits, which was denied by the RO in a 
November 2000 decision, the veteran has filed a timely notice 
of disagreement, received in January 2001, with that 
decision.  The RO has not issued a statement of the case 
(SOC) that addresses this issue.  Where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

Furnish a statement of the case (SOC) 
regarding the issue of entitlement to 
annual clothing allowance benefits to the 
veteran and his representative and give 
them the opportunity to respond thereto.

If the claim remains denied, notify the 
veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.

If, and only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


